Case 1:12-cv-01466-ALC Document 36-22 Filed 08/26/19 Page 1 of 2

 

 

 
Case 1:12-cv-01466-ALC Document 36-22 Filed 08/26/19 Page 2 of 2

 

 

 

 

 

NYC Department of Enviranmental Protection

WM-11 Croton Water Treatment Plant

Contract New. CRO-3)281

 

 

 

= 1
Contractor: Schlesinger-Siemens Electrical, LLC :
i -
Building , Equipment
: 5 Various Locations} Type and N/A Drawing No/Spec. Section: Sper. 14131
Location: | No:

 

Description of Deficiency: Use of Unapproved Product

ochlesiiger Siemens Electrical LLC (SSE) is using WALSALL conduit couplings in various locations. This product is has not been
submitted to the Engineer for approval nar is Lhe manufacturer/ vendor been approved. Specification 16131 states thal, "malerial
‘pecifica tions shal) be submitted for the approval of the Engirieer..."or equal" materials are to be approved by the Engineer."

 

 

 

 

_ _!
. EZ
Reported By: Name: Hooshang Sharif Signature: PP Date: 5/27/2010
- / Zul ZA
Approved By: Name: Steve Haminel Signature: {I if Date: 5/27/2010
¥ i“
— if } —— :
ispositiom: :  ° Repai | ToEngineer =| i sy
Disposition: i: Repair |X | Replace [J (Requires: Design Inpul ; _jAcceptAsIs - | Scrap :

 

i Disposition Details: Schlesinger Siemens Electrica] LLC (SSE) is to replace the WALSALL conduit couplings with an approved
coupling or submit the WALSALL coupling for approval,

i

 

Expected Completion Dale: 6/11/2010

QA Review of Name: Mfed vi bureleds Signature: V4. Heft Date: cf2 Ths =

Oisposition:

 

DisposHion

 

Engineer's
Approval:

Verification of Name: Sipnature: Date:
Contractor's Repair
; by Inspector:
Deputy Resident i
Name: Signature: Date: |
i
J

 

 

 
